
	
		III
		110th CONGRESS
		2d Session
		S. RES. 610
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2008
			Mr. Biden (for himself
			 and Mr. Grassley) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			July 11, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Honoring the men and women of the Drug
		  Enforcement Administration on the occasion of the 35th anniversary of the
		  Administration.
	
	
		Whereas the Drug Enforcement Administration (DEA) was
			 created by Executive order on July 6, 1973, and merged the previously separate
			 law enforcement and intelligence agencies responsible for narcotics
			 control;
		Whereas the first administrator of the DEA, John R.
			 Bartels, Jr., was confirmed by the Senate on October 4, 1973;
		Whereas since 1973, the men and women of the DEA have
			 served the United States with courage, vision, and determination, protecting
			 all the people of the United States from the scourge of drug trafficking, drug
			 abuse, and related violence;
		Whereas the DEA has adjusted and refined the tactics and
			 methods by which the DEA targets the most dangerous drug trafficking operations
			 to bring to justice criminals such as New York City's Nicky Barnes, key members
			 of the infamous Colombian Medellin cartel, Thai warlord Khun Sa, several
			 members of the Mexican Arellano-Felix organization, Afghan terrorist Haji Baz
			 Mohammad, and international arms dealer Viktor Bout;
		Whereas throughout the 35 years since the DEA was created,
			 the DEA has continually adapted to the evolving trends of drug trafficking
			 organizations by aggressively targeting organizations involved in the growing,
			 manufacturing, and distribution of such substances as marijuana, cocaine,
			 heroin, methamphetamine, Ecstasy, and controlled prescription drugs;
		Whereas in 227 domestic offices, in 21 field divisions,
			 the DEA continues to strengthen and enhance existing relationships with
			 Federal, State, and local counterparts in every State in the Union to combat
			 drug trafficking;
		Whereas since 2000, DEA special agents have seized over
			 5,500 kilograms of heroin, 650,000 kilograms of cocaine, 2,300,000 kilograms of
			 marijuana, and 13,000 kilograms of methamphetamine and almost 80,000,000 dosage
			 units of hallucinogens, and made over 240,000 arrests;
		Whereas with 87 foreign offices, located in 63 countries,
			 the DEA has the largest international presence of any Federal law enforcement
			 agency;
		Whereas the personnel of the DEA continue to collaborate
			 closely with international partners around the globe, including in such
			 drug-producing countries as Colombia, Mexico, Afghanistan, and Thailand;
		Whereas the results of this international collaboration
			 since 2000 alone have led to the indictments of 63 leaders, members, and
			 associates of the Revolutionary Armed Forces of Colombia, a designated foreign
			 terrorist organization;
		Whereas through the creation of the Diversion Control
			 Program in 1971, the DEA now registers and regulates over 1,200,000
			 registrants, while simultaneously combating the continually evolving threat
			 posed by the diversion of controlled pharmaceuticals;
		Whereas the DEA continues to disrupt drug trafficking
			 activities by denying drug trafficking organizations $3,500,000,000 in fiscal
			 year 2007 alone, exceeding their 5-year goal of $3,000,000,000 annually by
			 fiscal year 2009;
		Whereas DEA special agents continue to work alongside
			 Federal, State, and local law enforcement officials throughout the United
			 States in a cooperative effort to put drug traffickers behind bars;
		Whereas throughout the history of the DEA and its
			 predecessor agencies, many employees and members of the task forces have given
			 their lives in the line of duty, including: Charles Archie Wood, Stafford E.
			 Beckett, Joseph W. Floyd, Bert S. Gregory, James T. Williams, Louis L. Marks,
			 James E. Brown, James R. Kerrigan, John W. Crozier, Spencer Stafford, Andrew P.
			 Sanderson, Anker M. Bangs, Wilson M. Shee, Mansel R. Burrell, Hector Jordan,
			 Gene A. Clifton, Frank Tummillo, Richard Heath, Jr., George F. White, Emir
			 Benitez, Gerald Sawyer, Leslie S. Grosso, Nickolas Fragos, Mary M. Keehan,
			 Charles H. Mann, Anna Y. Mounger, Anna J. Pope, Martha D. Skeels, Mary P.
			 Sullivan, Larry D. Wallace, Ralph N. Shaw, James T. Lunn, Octavio Gonzalez,
			 Francis J. Miller, Robert C. Lightfoot, Thomas J. Devine, Larry N. Carwell,
			 Marcellus Ward, Enrique S. Camarena, James A. Avant, Charles M. Bassing, Kevin
			 L. Brosch, Susan M. Hoefler, William Ramos, Raymond J. Stastny, Arthur L. Cash,
			 Terry W. McNett, George M. Montoya, Paul S. Seema, Everett E. Hatcher, Rickie
			 C. Finley, Joseph T. Aversa, Wallie Howard, Jr., Eugene T. McCarthy, Alan H.
			 Winn, George D. Althouse, Becky L. Dwojeski, Stephen J. Strehl, Juan C. Vars,
			 Jay W. Seale, Meredith Thompson, Frank S. Wallace, Jr., Frank Fernandez, Jr.,
			 Kenneth G. McCullough, Carrol June Fields, Rona L. Chafey, Shelly D. Bland,
			 Carrie A. Lenz, Shaun E. Curl, Royce D. Tramel, Alice Faye Hall-Walton, Elton
			 Armstead, Larry Steilen, Terry Loftus, Jay Balchunas, and Richard E.
			 Fass;
		Whereas many other DEA employees and task force officers
			 have been wounded or injured in the line of duty; and
		Whereas over 9,000 employees of the DEA, including special
			 agents, intelligence analysts, diversion investigators, program analysts,
			 forensic chemists, attorneys, and administrative support personnel, along with
			 over 2,000 task force officers, and over 2,000 vetted foreign officers, work
			 tirelessly to hunt down and bring to justice the drug trafficking cartels that
			 seek to poison the citizens of the United States with dangerous narcotics: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Drug Enforcement Administration (DEA) on the occasion of its 35th
			 anniversary;
			(2)honors the heroic
			 sacrifice of the DEA employees who have given their lives or have been wounded
			 or injured in service of the United States; and
			(3)gives heartfelt
			 thanks to all the men and women of the DEA for their past and continued efforts
			 to defend the people of the United States from the scourge of illegal drugs and
			 terrorism.
			
